Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 03/28/2022 has been considered.
Claims 1 and 11 are amended. Claims 23-28 are canceled. Claims 1, 11, and 21-22 remain pending in this application and an action on the merits follow.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0172704 to Atagun et al., in view of U.S. Patent No. 8,566,243 to Bharathula et al., and further in view of U.S. Patent Application Publication No. 2002/0107792 to Anderson.
With regard to Claims 1 and 11, Atagun discloses a computer system configured to manage client data for a legal firm providing billable legal services, the computer system comprising: 
a database (Fig. 3, paragraph 106); and an application server comprising a processing device and a non-transitory storage medium for storing instructions that when executed by the processing device cause the processing device to perform the following (Fig. 3, paragraph 107): 
receive, at a time when a new client account is created and prior to transmission of a bill according to the new client account, client identification data corresponding to a client (paragraphs 25 and 26, the user may log in to his or her individual account with the payment service provider and may review and confirm the configuration details of the new shared pool. Login into the payment service provider account may be done through a secure way; for example, the user may be required to enter credentials for authentication such as a PIN, username/password, etc. The payment service provider may verify that a shared pool has been created and may provide identification information for the shared pool.);
 receive, at the time when the new client account is created and prior to transmission of the bill according to the new client account, identification of at least two different bill payers for the new client account and corresponding information designating percentages of bills to be paid by the at least two different bill payers (paragraphs 20 and 32, To create the shared pool, a user may perform several tasks such as establishing configuration details including, for example: 1) setting up policies to establish the privileges and/or obligations governing the shared pool, for example, setting uses or purposes for the shared pool (e.g., sharing monthly roommate expenses, purchasing an item, making a donation to charity, paying a subscription, etc.), determining how payments are to be split between the users (amounts, percentages, etc.), setting forth the contribution requirements of the users, setting forth the termination conditions for the shared pool, setting forth a description of the roles of the users, and/or any other appropriate terms and conditions; and/or 2) choosing other users to invite to be members of the shared pool, for example, friends from a social networking site, business partners, roommates, or any other appropriate individual or entity. Members may be added to a shared pool and be made payment participants or contributors either after a transaction has been processed (e.g., after a payment has been made) or before a transaction has been processed (e.g., before a payment has been made)); 
receive, at the time when the new client account is created and prior to transmission of the bill according to the new client account, an indication of at least one preferred setup for billing associated with the new client account (paragraphs 20 and 22, For example, a shared pool policy may be set up such that members have an obligation to equally split a payment amount for a transaction, e.g., to cover a certain expense for an item, for instance, a shared pool having 2 members may equally split (50-50) an amount for a transaction (each member pays $50 for a $100 item)); 
receive, at the time when the new client account is created and prior to transmission of the bill according to the new client account, an indication of at least one preferred setup for dunning associated with the new client account (paragraphs 20 and 58, As a result of this process, the online subscription service gets an `authorization token` from the payment provider service. The online subscription service may then be able to make a payment call to pull a recurring, e.g., monthly subscription amount from the user's payment provider service account using the authorization token);
create, in the database, at the time when the new client account is created and prior to transmission of the bill according to the new client account, the identification of the at least two different bill payers, and the information designating percentages of bills to be paid by the two different bill payers (paragraphs 20 and 32).
However, Atagun does not disclose online account enrollment process are being performed via a firm providing a billable service; the at least one preferred setup includes receive indications of at least one preferred language for billing and dunning; create, in the database, a client record associated with the client, the client record comprising the at least one preferred language for billing, the at least one preferred language for dunning; generate a group of bills according to a grouping of clients including the at least two different bill payers; apply, via the legal firm providing the billable legal service, a mass discount to the group of bills for the grouping of clients by legal area; and send bills for the billable legal service to the at least two different bill payers according to the percentages of bills to be paid by the two different bill payers; using the at least one preferred language for billing.
However, Bharathula teaches online account enrollment process are being performed via a firm providing a billable service (the user may have an online account with the Mobile Service Provider network. Examiner notes that an online account enrollment process can be performed via the mobile service provider that is a firm providing a billable service, col. 2, lines 14-17);the at least one preferred setup includes receive indications of at least one preferred language for billing and dunning; create, in the database, a client record associated with the client, the client record comprising the at least one preferred language for billing, the at least one preferred language for dunning; send bills for the billable service using the at least one preferred language for billing (The database may store preference data regarding notifications for various accounts. The preference data may include the users' preferences to receive the secure E-mail bill statement. The second server, upon receiving from the first server the request to inform the user of the successful enrollment, may be configured to update the database to reflect that future bill statements should be sent to the user via E-mail. The enrollment request may include a language preference of the user. The process 300 begins with customer 302 placing an enrollment request though one of clients 304 of Mobile Service Provider network (314). The clients 304 include My Company web server 310, ACSS 62, and/or POS 61. The customer 302 can access one of clients 304 to place a request for a secure E-mail billing service. For example, the customer can access My Company web page hosted at My Company server 310 and selects the secure E-mail billing service. In one example, My Company web page may include an icon for such service. The activation of the icon may result in displaying a particular user interface designed for registering the user for secure E-mail billing service. The user interface may one or more fields soliciting information about the user's account, E-mail address, and language preference for the bill statements. The directory may store other notification preference information for the subscriber account, for account change notifications and/or for other notifications that the carrier may want to provide to the subscriber, such as for example, notification related to a change in operational control parameter of the customer's mobile station. The language for the notification also may be specified in the Preference Center directory 53. Examiner notes that the language for the notification also may be specified in the Preference Center directory, which can be considered as “at least one preferred language for dunning”. Examiner notes that mobile service provided by the mobile service provider can be considered as “the billable service”, col. 2 lines 1-31, col. 10, lines 46-67, and col. 12, lines 6-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Atagun to include, online account enrollment process are being performed via a firm providing a billable service; the at least one preferred setup includes receive indications of at least one preferred language for billing and dunning; create, in the database, a client record associated with the client, the client record comprising the at least one preferred language for billing, the at least one preferred language for dunning; send bills for the billable service using the at least one preferred language for billing, as taught in Bharathula, in order to provide a secure electronic mail bill statement (Bharathula, col. 1 line 47-48).
However, Anderson teaches generate a group of bills according to a grouping of clients including the at least two different bill payers; apply, via the legal firm providing the billable legal service, a mass discount to the group of bills for the grouping of clients by legal area; and send bills for the billable legal service to the at least two different bill payers according to the percentages of bills to be paid by the two different bill payers (The term "Transaction Party" means any party including, but not limited to, individuals, organizations, public and private agencies and institutions, governmental organizations, Courts of law, etc. The billing wizard provides a facility to allocate the costs and fees ("expenses") related to a transaction among multiple parties based on predetermined criteria. One or all of the users (transaction parties) provide billing inputs including the percentage or value of the transaction's costs that each transaction party will be responsible for paying. Additionally, additional and other conditional rules can specified, e.g. if party one's portion of the bill exceeds 10% of the total transaction costs, allocate the difference to party two. The billing program includes predetermined algorithms (e.g., hourly usage charges, transaction charges, etc.) that generate pricing based on the billing inputs. Thus, based on the parameters captured by the billing inputs, a service fee is calculated using predetermined algorithms and the pricing input provided by the service provider. The pricing structure can include numerous components and formats to capture the expenses, including but not limited to, set-up fees, ongoing monthly fees, annual support fees, one time upfront fees or as charges against annual payments or subscriptions. The billing program also includes a facility to allocate the above described expenses among multiple parties or to a single party. Based on the billing program and billing inputs, the billing wizard determines which party shall bear which portion and percentage of the total expense incurred during the transaction. Based on the logic provided by the service provider and the billing inputs, the program, may for example, determine that multiple defendants are responsible for 50% of the expenses, and plaintiff(s) are responsible for the remaining expenses. Similarly, a single party may indicate via the billing input that it is responsible for 100% of the expenses unconditionally, or if predetermined conditions are satisfied. Based on this logic, the expenses for the transaction are allocated to and among the parties. For example, attorneys may establish fee arrangements with clients in the context of litigation type transactions which require contingency arrangements (percentage of monetary outcomes and awards), hourly fee arrangements, etc. Additionally, transaction parties may establish cost splitting arrangements, loser pay arrangements, one party pay arrangements, pro-bono arrangements, etc. Next, at step S113, the user enters billing inputs (e.g., cost allocation percentages relative to the transaction parties involved in an online transaction) and possibly service provider pricing information and data relating to a transaction such as a lawsuit, etc. Such billing inputs may include transaction specific billing arrangements such as contingency fee agreements, as well as any other billing system permitted by legal and ethical rules, professional-client arrangements (contingency fee arrangements), and any other billing arrangement that may be established between parties to a transaction that may be processed within access controlled environment in accordance with the present invention. said authentication facility to generate and process billing data based on said billing allocation scheme, to send a billing notice to a responsible party via said global data processing network. Examiner notes that the billing program which includes predetermined algorithms (e.g., hourly usage charges, transaction charges, etc.) can be pre-negotiated/setup between the transaction parties for the lawsuit, which is considered as “apply, via the legal firm providing the billable legal service, a mass discount to the group of bills for the grouping of clients by legal area”. For example, it’s well-known that the billing program can pre-negotiate a mass discount hourly usage charge and/or waive a fee/charge, paragraphs 42, 47, 48, 49, 52, 80, and 152, claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, generate a group of bills according to a grouping of clients including the at least two different bill payers; apply, via the legal firm providing the billable legal service, a mass discount to the group of bills for the grouping of clients by legal area; and send bills for the billable legal service to the at least two different bill payers according to the percentages of bills to be paid by the two different bill payers, as taught in Anderson, in order to manage lawsuits, exchange between multiple parties and to allocate costs and fees between such parties (Anderson, paragraph 3).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0172704 to Atagun et al., U.S. Patent No. 8,566,243 to Bharathula et al., and U.S. Patent Application Publication No. 2002/0107792 to Anderson, and further in view of U.S. Patent Application Publication No. 2010/0106738 to Lanny.
With regard to Claims 21-22, the combination of references substantially discloses the claimed invention, However, the combination of references does not disclose perform a conflict search based on the client associated with the client record and at least one previous or current client; and when the conflict check results in a determination that the at least one previous or current client is adverse to the client associated with the client record, send a notice of a conflict to an attorney associated with the client.
However, Lanny teaches perform a conflict search based on the client associated with the client record and at least one previous or current client; and when the conflict check results in a determination that the at least one previous or current client is adverse to the client associated with the client record, send a notice of a conflict to an attorney associated with the client (In order to ensure that law firms and attorneys do not accept a new client that is or may become adverse to an existing client, an extensive conflict check is often performed. Such a check must be done prior to accepting representation and entering into an attorney-client relationship. Conflict checks typically require that a significant amount of information about the nature of the case and parties involved be obtained. As the conflict rules make no distinction between the type of party being represented or whether such representation is pro bono representation, before an attorney undertakes the representation of a pro se litigant all the normal conflict checks are typically performed. This is an added difficulty because often the information necessary to perform a conflict check on a pro bono opportunity must be manually retrieved from court records or obtained personally from the litigant or potential client, thus requiring a significant amount of time and money on the attorney's part each time an attorney wishes to determine if a pro bono opportunity would conflict with representation of an existing client. The database contains searchable records associated with each pro bono opportunity and includes information in sufficient detail for an attorney to easily find those pro bono opportunities that meet the attorney's preferred criteria. The database further includes or provides access to information in sufficient detail for an attorney to perform a conflict check by identifying existing and potential adverse parties to the pro bono opportunity. Thus, the attorney can search for potential pro bono opportunities and immediately obtain the necessary information to perform a conflict check on any identified pro bono opportunities. In an embodiment, the system 200 allows attorneys to have alerts or notifications automatically generated when pro bono opportunities matching specific criteria are entered into the database 102. For example, such notifications may be provided by email, text message or pre-recorded audio telephone call. Such notification functionality may be performed by an alerting module (not shown) and obviates the need for attorneys in search of opportunities matching specific criteria to periodically recheck the database for new matching cases. The notification functionality is illustrated in FIG. 2 via the notification module 220. Examiner notes that it will be obvious to one of ordinary skill in the art at the time of the invention was made to modify specific criteria to send a notice to the attorney when a conflict is found for a new client, paragraphs 25, 28, and 51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, perform a conflict search based on the client associated with the client record and at least one previous or current client; and when the conflict check results in a determination that the at least one previous or current client is adverse to the client associated with the client record, send a notice of a conflict to an attorney associated with the client, as taught in Lanny, in order to reduce difficulty and time that requires to perform a conflict check (Lanny, paragraph 25).

Response to Arguments
Applicants' arguments filed on 03/28/2022 have been fully considered but they are not fully persuasive especially in light of the new reference applied in the rejections. 
Applicants remark that “the combination of references does not disclose apply, via the legal firm providing the billable legal service, a mass discount to the group of bills for the grouping of clients by legal area”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687